Winslow, C. J.
For the purposes of this case it will be assumed that the direction on the stock contract, “Stop to feed and water at Lodi, Wis.,” amounted to a routing of the car by way of Winona and Lodi. This proposition is not decided, however, and may be somewhat doubtful. Edwards v. Am. Exp. Co. 109 Me. 444, 84 Atl. 987, 42 L. R. A. n. s. 705.
This court has certainly adopted the doctrine that if a common carrier contracts to carry freight by a specified route and sends the goods by another route it becomes liable as an insurer for any injury which may result by reason of its unauthorized act. Seavey Co. v. Union T. Co. 106 Wis. 394, 82 N. W. 285.
The trial judge concluded, however, that inasmuch as it appeared without dispute that the cause of the disease was the putting of the horses in the stockyards barn, there could be no recovery by the plaintiff because this was done by the agents of the plaintiff, i, e. Ellsworth & McUair, who took charge of the horses by direction of Samis and put them in the stockyards barn when they might, had they been so directed, have placed them in other barns in the vicinity. It appears that both plaintiff and Samis knew of the danger of contracting stockyards fever in the Chicago yards. We see no flaw in the reasoning. It is suggested that the evidence does not show conclusively that Ellsworth & MclSTair took the horses from the cars and placed them in the barn. The circuit judge deemed this fact clearly proven, and after examining the evidence we are of opinion that his conclusion in this regard was correct. It follows that the horses were accepted by the plaintiff through his agents on their arrival at *306tbeir destination and that they contracted the disease after such acceptance while in the possession of the plaintiff’s agents and by reason of the acts of such agents.
The imperfect performance of the contract had thus been accepted by the plaintiff and the contract relations closed. The defendant cannot in justice be held responsible for what happened afterwards.
It is more than probable that there are other reasons which would prevent the plaintiff’s recovery, but inasmuch as the foregoing is sufficient and is deemed unassailable it will not be necessary to consider them.
The plaintiff’s misfortune is serious, but it is largely due to lack of candor, not to say deception, practiced by his agent,. Samis, at the time the stock contract was made. It is very evident that Samis, by plaintiff’s direction, attempted to obtain an advantage in the transportation of the horses for which he had neither contracted nor paid. Such methods' are hardly to be approved even in dealing with a railroad company, and they make no appeal to one’s sense of justice»
By the Court. — Judgment affirmed.